DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2022 has been entered.
Response to Arguments
Applicant’s arguments in the Remarks filed 22 July 2022 with respect to claim(s) 1-3, 5-8, 10, 16, 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the sleeve" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-15 depend from claim 12 and thus inherit the deficiencies thereof.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 8, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segatz (U.S. Pat. 4,840,293) in view of Krallmann (U.S. Pub. 2015/0136812).
	Regarding claim 1, Segatz discloses a reusable cartridge piston (Fig. 6) for use with film bag cartridges, the piston comprising:
 a piston base (see annotated Fig. 6, below);
an intermediate portion (see annotated Fig. 6, below)
a piston head (13), an extension axis extending from the piston base through the intermediate portion and through the piston head; and
a plurality of lip sections (16) extending radially outwardly with respect to the extension axis from a sidewall of the piston head,
the piston base and the piston head being axially spaced apart from one another along the extension axis by the intermediate portion, with a gap (see annotated Fig. 6, below) being present between the piston base and the plurality of lip sections, the gap axially separating the plurality of lip sections and the piston base in a direction of the extension axis, the plurality of lip sections being respectively spaced apart from one another by slits (15) disposed between two adjacent lip sections, with the slits extending in a radial direction with respect to the extension axis of the piston.
Segatz does not specify if the piston base, the intermediate portion, the piston head and the plurality of lip sections being formed as one piece.  Krallmann discloses a piston base (12) and a piston head (13) with a plurality of lip sections (15) which are formed as one piece (¶ [0011]: “construct the sealing piston and the spreading spring in one piece.”)
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Krallmann to manufacture the piston base, the intermediate portion, the piston head and the plurality of lip sections as a low-cost injection moulded part to save cost. (¶ [0011]) 

    PNG
    media_image1.png
    254
    418
    media_image1.png
    Greyscale

Regarding claim 3, Segatz discloses that wherein each of the lip sections is moveable (inherently moveable: col. 5, line 4: “spring tongues”) relative to the piston head and the piston base.
Regarding claim 5, Segatz discloses that diameter defined by the plurality of lip sections is larger than a diameter of the piston base.  (seen in Fig. 6)
Regarding claim 6, Segatz discloses that the piston head comprises a front face (dotted line seen in Fig. 6) which forms a substantially flat plane and which faces away from the piston base.
Regarding claim 8, Segatz discloses that the slits separating the plurality of lip sections extend from an outside radially inwardly to the sidewall of the piston head.  (seen Fig. 6)
Regarding claim 10, Segatz, as modified by Krallmann, discloses that the piston is formed from only one composition.  (¶ [0011]: “the spreading spring is made entirely from synthetic material makes it possible to manufacture it as a low-cost injection moulded part….to construct the sealing piston and the spreading spring in one piece.”)
Regarding claim 16, Segatz discloses a sleeve (2); and
a film bag cartridge (6) filled with a material, with the reusable cartridge piston being movable in the sleeve between a storage position and a discharge position along a discharging axis of the reusable cartridge, thereby discharging the material stored in the film bag cartridge from the cartridge, the discharging axis of the reusable cartridge and the extension axis of the piston being aligned in parallel to each other.
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segatz and Krallmann as applied to claim 1 above, and further in view of Henniges, et al. (“Henniges”) (U.S. Pat. 7,677,418).
Regarding claim 11, the combination is silent in regards to the piston having at least one fall-out protector disposed in a sidewall of the piston base.  Henniges discloses a cartridge dispensing system with a piston (114) with a fall-out protector (186) disposed in a sidewall (through notch 194) of the piston’s base (178).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Henniges’ fall-out protector to use with Segatz’ piston to ensure inadvertent reversal of the piston. (Henniges: col. 8, line 50)
Regarding claim 20, the combination, as modified by Henniges, discloses that the fall-out protector is formed by a notch (Henniges: 194) in the sidewall of the piston base.
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segatz and Krallmann as applied to claim 1 above, and further in view of Frey, et al. (“Frey”) (U.S. Pub. 2013/0105515).
Regarding claim 12, Segatz discloses a sleeve (2) including at least one cylindrical passage extending between front and rear ends of the sleeve but is silent in regards to at least one projection being arranged at the front or rear ends of the sleeve.
Frey discloses a sleeve (20), the sleeve comprising: a cylindrical passage (32) extending between front and rear ends of the sleeve, with at least one projection (48) being respectively arranged at a sleeve end.   Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Frey by including a projection at the filling end of the sleeve to restrict the reversal of the piston from the filling end to maintain a seal.  (¶ [0030])
Regarding claim 13, the combination discloses a cylindrical passage but is silent in regards to two or more cylindrical passages being fixedly connected.
Frey discloses a sleeve with two or more cylindrical passages (32, 33), with the two or more cylindrical passages being fixedly connected (¶ [0049]) to one another or being integrally formed with one another (¶ [0065: “mold injection”, ¶ [0102]).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Frey’s two or more cylindrical passages joined together to allow a user to dispense two components simultaneously.  (¶ [0003]) 
Regarding claim 14, Segatz discloses that the front end of the sleeve is configured to be coupled to a head part (24) of a reusable film bag cartridge.
Regarding claim 15, Frey discloses that the sleeve is an injection molded part.  (¶ [0049])

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segatz and Krallmann as applied to claim 1 above, and further in view of Herman, et al. (“Herman”) (U.S. Pat. 8,950,627).
Regarding claim 17, Segatz discloses a piston which moves along the extension axis via pneumatic pressure configuration but does not disclose a push rod configured to move the piston.  Herman discloses a dispenser (Fig. 7, 102) comprising a push rod (112) configured to move a reusable cartridge piston (110) to and fro along the extension axis, wherein the push rod capable of being coupled to the reusable cartridge piston (via screw 146 in Fig. 6).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to substitute Segatz’s pneumatic configuration with Herman’s push rod configuration, since doing so would be a mere substitution of one known piston motivating configuration for another known piston motivating configuration with the expected results that the substituted configuration would move the piston (see MPEP 2143 I B).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segatz, Krallmann and Herman as applied to claim 17 above, and further in view of Frey, et al. (“Frey”) (U.S. Pub. 2013/0105515).
Regarding claim 18, Segatz discloses a sleeve (2) including at least one cylindrical passage extending between front and rear ends of the sleeve but is silent in regards to at least one projection being arranged at the front or rear ends of the sleeve.
Frey discloses a sleeve (20), the sleeve comprising: a cylindrical passage (32) extending between front and rear ends of the sleeve, with at least one projection (48) being respectively arranged at a sleeve end.   Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Frey by including a projection at the filling end of the sleeve to restrict the reversal of the piston from the filling end to maintain a seal.  (¶ [0030])
Allowable Subject Matter
Claims 2, 4, 7, 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 requires an annular groove defined between the plurality of lip sections and the sidewall of the piston.  Segatz’ piston does have such a groove nor does it lend itself to such a modification and therefore would not be obvious to modify.
Claim 4 requires the gap to be 0.8 to 1.2 mm wide in a direction of the extension of the cartridge piston.  Segatz is silent in regards to any dimensions of the gap and it would not have been an obvious matter of design choice to choose the required gap size without improper hindsight analysis.
Claim 7 requires that the front face is spaced further from the piston base than the lip sections or that the front face projects beyond each of the lip sections.  The front face of Segatz is not spaced further from the piston base than the lip sections and it would not have been obvious to modify Segatz’ piston without improper hindsight analysis.  Claim 19 depends from claim 7.
Claim 9 requires that an inner surface of at least one of the plurality of lip sections, which faces the sidewall of the piston head, comprises at least one recess.  Neither prior art Herman nor any other prior art of record that discloses a piston with a plurality of lip sections disclose a lip with an inner section comprising a recess and it would not have been obvious to modify Herman with the limitation barring improper hindsight analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754